WIGGINTON, Judge.
We affirm the trial court’s denial of Bennett’s motion for post-conviction relief. The points raised by Bennett in his motion are without merit. In the order, the trial court states that the basis for the motion is the same as that in an earlier motion for mitigation and reduction of sentence. That may be so, but the earlier motion was not attached to the order. Accordingly, we found it necessary to affirm on the merits of the cause. But cf. Morrison v. State, 453 So.2d 467 (Fla. 1st DCA 1984).
SHIVERS and WENTWORTH, JJ., concur.